In an action by a subcontractor on a contract, defendant appeals from a judgment of the Supreme Court, Nassau County, entered May 6, 1976, which is in favor of plaintiff and against it, upon a directed verdict and upon the trial court’s dismissal of its counterclaim. Judgment reversed, on the law, and new trial granted, with costs to abide the event. No fact issues were raised on this appeal. The trial court erred when it failed to submit the case to the jury (see Rael Automatic Sprinkler Co. v Solow Dev. Corp., 51 AD2d 562). The partial directed verdict could not have resulted other than from a determination by the trial court of some of the issues which we previously determined were factual issues to be resolved by the jury. Hopkins, J. P., Rabin, Hawkins and O’Connor, JJ., concur.